     Case 4:19-cv-05016 Document 13 Filed on 02/24/20 in TXSD Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

JANE DOE #9,                       §
                                   §
             Plaintiff,            §
                                   §
v.                                 §
                                   §               Civil Action No. 4:19-cv-05016
WYNDHAM HOTELS AND RESORTS,        §
INC., and LA QUINTA HOLDINGS INC., §
                                   §
             Defendants.           §


                           DEFENDANTS’ MOTION TO DISMISS

       Defendant Wyndham Hotels & Resorts, Inc. (“WHRI”), incorrectly named as Wyndham

Hotels and Resorts, Inc., and Defendant La Quinta Holdings Inc. (“LQH”), file this Motion to

Dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure.

                            I.      PRELIMINARY STATEMENT

       Plaintiff asserts claims under the Trafficking Victims Protection Reauthorization Act

(“TVPRA”), Section 98.002 of the Texas Civil Practices & Remedies Code (“Chapter 98”), and

for negligence, based on allegations that WHRI and LQH failed to prevent Jane Doe’s trafficking

at a La Quinta®-branded hotel in Houston in 2012 (the “Facility”). The Complaint lacks well-pled

factual allegations sufficient to support any of these claims. In fact, the Complaint lacks well-pled

allegations sufficient to support any element of a TVPRA claim or a Chapter 98 claim. The United

States District Court for the Northern District of Georgia recently dismissed four cases involving

similar claims and parties for failure to state a claim. See, e.g., Minute Entry (Dkt. 242), Jane Doe

1 v. Red Roof Inns, Inc., et al., 1:19-cv-03840-WMR (N.D. Ga. Feb. 7, 2020) (“The Court rules
     Case 4:19-cv-05016 Document 13 Filed on 02/24/20 in TXSD Page 2 of 17




the timely motions to dismiss filed by the franchis[o]rs [including WHRI] and argued today will

be GRANTED . . . .”). This case should be dismissed as well.

                  II.     STATEMENT OF PLAINTIFF’S ALLEGATIONS

       Plaintiff’s Original Complaint (the “Complaint”) is based on conclusory allegations that

Plaintiff was subjected to sex trafficking at some point in 2012 by unnamed traffickers at the

Facility and that LQH’s alleged failure to take steps to combat human trafficking led to Plaintiff’s

exploitation. See Dkt. 1, at ¶ 69. The Complaint further alleges that employees at the Facility

“knew or should have known that Jane Doe was staying at their property and recognized unusual

and suspect conduct surrounding her stay.” See Dkt. 1, at ¶ 82. WHRI acquired the franchisor of

the La Quinta® brand in 2018. The Complaint concludes that the ultimate “responsibility” for

societal problem of human trafficking “should fall to” hotels, taking aim at the hospitality industry,

generally, rather than the Facility, specifically. See Dkt. 1, at ¶¶ 5, 24-46.

                                   III.    LEGAL STANDARD

       Under Rule 8 of the Federal Rules of Civil Procedure, a pleading must contain a “short and

plain statement of the claim showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2).

“A motion under [Rule 12(b)(6)] asks a court to dismiss a complaint for ‘failure to state a claim

upon which relief can be granted.’” Ho v. Flotek Indus., Inc., 248 F. Supp. 3d 847, 854 (S.D. Tex.

2017) (Bennett, J.), aff’d sub nom., 915 F.3d 975 (5th Cir. 2019) (quoting FED. R. CIV. P. 12(b)(6)).

The plaintiff must plead facts sufficient to state a claim for relief that is facially plausible, not

merely possible. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The well-pled allegations in



                                                  2
     Case 4:19-cv-05016 Document 13 Filed on 02/24/20 in TXSD Page 3 of 17




the complaint must “provide plaintiff’s grounds for entitlement to relief—including factual

allegations that when assumed to be true ‘raise a right to relief above the speculative level.’”

Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007) (quoting Twombly, 550 U.S. at 555).

Although well-pled factual allegations are taken as true and are construed in the plaintiff’s favor,

courts do not “accept as true conclusory allegations, unwarranted factual inferences, or legal

conclusions.” Prause v. TechnipFMC, PLC, 4:17-CV-02368, 2019 WL 1211428, at *2 (S.D. Tex.

Jan. 18, 2019) (quoting Cent. Laborers’ Pension Fund v. Integrated Elec. Services Inc., 497 F.3d

546, 550 (5th Cir. 2007)). “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

                           IV.    ARGUMENTS & AUTHORITIES

       The Complaint asserts claims under the TVPRA and Chapter 98, along with negligence

claims. The Complaint, however, lacks well-pled allegations sufficient to support a plausible

inference that WHRI or LQH knowingly benefited from participating in a sex-trafficking venture.

The Complaint, therefore, fails to state a claim under the TVPRA. Plaintiff’s state law claims also

lack sufficient well-pled factual allegations sufficient to withstand a motion to dismiss and are

time-barred in any event given that the alleged incidents occurred more than seven years before

the Complaint was filed. The Complaint should be dismissed.

       A.      The Complaint Fails To State A Claim Under The TVPRA.

       The TVPRA is a criminal statute that can give rise to civil claims for trafficking victims.

See 18 U.S.C. §§ 1591(a), 1595(a). Section 1595 triggers civil liability for those who commit sex-

trafficking crimes and defendants who “knowingly benefit[] . . . from participation in a venture”

that commits sex-trafficking crimes and who knew or should have known that the venture was

committing such crimes against the plaintiff. See 18 U.S.C. § 1595(a). The Complaint does not



                                                 3
     Case 4:19-cv-05016 Document 13 Filed on 02/24/20 in TXSD Page 4 of 17




make well-pled factual allegations sufficient to state a claim against WHRI or LQH under the

TVPRA.

               1.      The Complaint lacks well-pled allegations sufficient to plausibly
                       support that Plaintiff is a trafficking victim.

       As a threshold matter, a plaintiff is only entitled to bring a claim under the TVPRA insofar

as the plaintiff is the victim of a federal trafficking crime committed in violation of the TVPRA.

See 18 U.S.C. § 1595(a) (“An individual who is a victim of a violation of this chapter may bring a

civil action . . . .”). Section 1591(a) of the TVPRA, which criminalizes sex trafficking, makes it

illegal for someone to:

        [K]nowingly . . . recruit[], entice[], harbor[], transport[], provide[], obtain[],
       advertise[], maintain[], patronize[], or solicit[] by any means a person . . . knowing,
       or, except where the act constituting a violation of paragraph (1) is advertising, in
       reckless disregard of the fact, that means of force, threats of force, fraud, coercion
       described in subsection (e)(2), or any combination of such means will be used to
       cause the person to engage in a commercial sex act . . . .

18 U.S.C. § 1591(a)(1). The Complaint, however, is based on conclusory allegations that

Plaintiff’s “traffickers committed a federal crime by trafficking [Plaintiff],” that Plaintiff was

“trafficked at” the Facility, and that Plaintiff “is a victim within the meaning of 18 U.S.C. §

1595(a).” Dkt. 1, at ¶¶ 68, 72, 87. The Complaint, however, lacks (among other things) well-pled

factual allegations stating that the alleged traffickers caused Plaintiff to engage in commercial sex

acts through force, threats of force, fraud, or coercion—without which the TVPRA claim cannot

withstand a motion to dismiss.

               2.      The Complaint lacks well-pled allegations that either WHRI or
                       LQH participated in a sex-trafficking venture.

       The TVPRA applies to multiple forms of trafficking, including sex trafficking. To state a

standalone civil claim, a Plaintiff must plausibly allege that a defendant “participat[ed] in a

venture.” “Venture” is defined as “any group of two or more individuals associated in fact,

                                                 4
     Case 4:19-cv-05016 Document 13 Filed on 02/24/20 in TXSD Page 5 of 17




whether or not a legal entity.” Bistline v. Parker, 918 F.3d 849, 873 (10th Cir. 2019) (quoting 18

U.S.C. § 1591(e)(6)). In the sex-trafficking context, the term “venture” means “a sex-trafficking

venture” and only exists where “[t]wo or more people [] engage in sex trafficking together.” See

United States v. Afyare, 632 F. App’x 272, 286 (6th Cir. 2016). “Participation” requires some

“overt act” in furtherance of the trafficking; nonfeasance (i.e., the alleged failure to prevent

trafficking) is not sufficient. Id. (holding that “participating in a venture” requires “some overt

act,” and that “mere negative acquiescence” is not enough); accord Ratha v. Phatthana Seafood

Co., Ltd., CV 16-4271-JFW (ASX), 2017 WL 8293174, at *4 (C.D. Cal. Dec. 21, 2017). “In other

words, some participation in the sex trafficking act itself must be shown.” Noble v. Weinstein, 335

F. Supp. 3d 504, 524 (S.D.N.Y. 2018).

       Participation in a venture also requires a common “purpose” among the participants. See,

e.g., Bistline, 918 F.3d at 874-75 (finding allegations sufficient to state a claim under the TVPRA

where defendants “set up” a “scheme” that “was designed expressly for the purpose of facilitating

[] crimes . . . .”); Ricchio v. McLean, 853 F.3d 553, 556 (1st Cir. 2017) (finding allegations

sufficient to state a claim against hotel operators under the TVPRA where they rented hotel rooms

to a trafficker “for the purpose” of trafficking the plaintiff).1 Courts routinely recognize that mere


1
    The definition of a TVPRA “venture” closely tracks the definition of “enterprise” in the
Racketeer Influenced and Corrupt Organizations Act, as both require that participants be
“associated in fact.” Compare 18 U.S.C. § 1591(e)(6) (defining “venture” as “any group of two or
more individuals associated in fact, whether or not a legal entity” (emphasis added)) with 18
U.S.C. § 1961(4) (defining “enterprise” as “any . . . group of individuals associated in fact
although not a legal entity” (emphasis added)). And, to be “associated in fact,” persons must be
“associated together for a common purpose of engaging in a course of conduct.” United States v.
Turkette, 452 U.S. 576, 583 (1981) (emphasis added); Allstate Ins. Co. v. Plambeck, 802 F.3d 665,
673 (5th Cir. 2015). Where, as here, Congress uses similar language in two statutes, “it is
appropriate [for courts] to presume that Congress intended that text to have the same meaning in
both statutes.” Smith v. City of Jackson, Miss., 544 U.S. 228, 233 (2005); Northcross v. Bd. of Ed.
of Memphis City Sch., 412 U.S. 427, 428 (1973) (“The similarity of language in [two statutes] is,
of course, a strong indication that the two statutes should be interpreted pari passu.”). The Supreme

                                                  5
     Case 4:19-cv-05016 Document 13 Filed on 02/24/20 in TXSD Page 6 of 17




business transactions (e.g., loans, the sale of goods, or—in this case—the rental of a hotel room,

etc.) without more do not give rise to a reasonable inference that the participants in such

transactions shared any common purpose. See, e.g., Ray v. Spirit Airlines, Inc., 836 F.3d 1340,

1352 (11th Cir. 2016) (“The second amended complaint fails because it has not plausibly alleged

that the technology [] and public relations [] vendors named in the complaint shared a common

purpose with Spirit.”).2 Indeed, a defendant’s lawful association with someone who commits sex-




Court has long recognized that, for persons to be “associated in fact” and thus constitute an
“enterprise” under RICO, they must be “associated together for a common purpose.” United
States v. Turkette, 452 U.S. 576, 583 (1981) (emphasis added). It therefore follows that, in
determining whether a defendant has “associated in fact” with others for purposes of participating
in a TVPRA “venture,” the inquiry depends in part on whether the alleged participants of the
venture associated together for a “common purpose.” See Plaintiff A v. Schair, 2:11-CV-00145-
WCO, 2014 WL 12495639, at *2 (N.D. Ga. Sept. 9, 2014) (“The TVPA’s civil remedy operates
in the same manner as the federal Racketeer Influenced and Corrupt Organizations Act [].”); Boyle
v. United States, 556 U.S. 938, 944 (2009) (“That an ‘enterprise’ must have a purpose is apparent
from the meaning of the term in ordinary usage, i.e., a ‘venture,’ ‘undertaking,’ or ‘project.’ The
concept of ‘association’ requires both interpersonal relationships and a common interest.” (internal
citations omitted) (emphasis added)).
2
  See also, e.g., Cirino v. Bank of Am., N.A., CV 13-8829 PSG MRWX, 2015 WL 3669078, at *4
(C.D. Cal. Feb. 10, 2015) (finding allegations that vendors were used as “instrumentalities” to
carry out an alleged RICO enterprise were insufficient to show the vendors themselves shared in
a common purpose with the alleged enterprise); Weir v. Cenlar FSB, 16-CV-8650 (CS), 2018 WL
3443173, at *6 (S.D.N.Y. July 17, 2018) (“[B]eing an ‘instrumentality’ does not thereby mean one
shares a common purpose. Defendants allegedly used the mail in furtherance of the scheme, but
that would not make the Postal Service [] a member of the enterprise.”); Rosner v. Bank of China,
528 F. Supp. 2d 419, 428-29 (S.D.N.Y. 2007) (“The only factual allegation supporting this claim
is that BoC provided ‘indispensable banking services’ to IFS and Siu Lap. The fact that BoC
provided general professional services to IFS and Siu Lap, services that BoC provides to the public
at large, does not provide a basis for inferring that BoC, IFS, and Siu Lap shared a common
unlawful purpose.”); In re Countrywide Fin. Corp. Mortgage-Backed Sec. Litig., 2:11-CV-07166-
MRP, 2012 WL 10731957, at *9 (C.D. Cal. June 29, 2012) (“At the risk of being glib, this
allegation amounts to one that ‘Countrywide offered to buy something, and the lenders obliged.’
Western and Southern [have] identified exactly the type of arms-length business transaction, with
each party pursuing its own economic interests, that does not constitute a RICO enterprise.”);
Peters v. Aetna, Inc., 1:15-CV-00109-MR, 2016 WL 4547151, at *9 (W.D.N.C. Aug. 31, 2016)
(“Without an indication that the cooperation in this case exceed that inherent in every commercial
transaction, the Complaint provides no basis for inferring that the Defendants were conducting the

                                                 6
     Case 4:19-cv-05016 Document 13 Filed on 02/24/20 in TXSD Page 7 of 17




trafficking crimes is insufficient to show that the defendant itself “participat[ed]” in a sex-

trafficking venture. Afyare, 632 F. App’x at 286; Noble, 335 F. Supp. 3d at 524 (“In other words,

some participation in the sex trafficking act itself must be shown.”). Construing the phrase

“participation in a venture” otherwise would “create a vehicle to ensnare conduct that the statute

never contemplated.” Afyare, 632 F. App’x at 286.

        The Complaint suggests that the occurrence of sex trafficking on the premises of a hotel is

sufficient to plausibly allege that the hotel itself participated in a sex-trafficking venture. It is not.

Absent well-pled factual allegations supporting a plausible inference that WHRI or LQH shared a

common purpose with the unidentified trafficker and that WHRI or LQH took overt, affirmative

steps in furtherance of the trafficking venture, the Complaint does not plausibly allege a claim

under the TVPRA. See, e.g., Bistline, 918 F.3d at 874-75; Ricchio, 853 F.3d at 556. The Complaint

lacks any such allegations. WHRI and LQH’s alleged failure to prevent Plaintiff’s trafficking is

insufficient to establish “participation in a venture” under the TVPRA. See Afyare, 632 F. App’x

at 286. The TVPRA claim should be dismissed.

                3.      The Complaint lacks well-plead allegations that either WHRI or
                        LQH benefited, knowingly or otherwise, from Plaintiff’s alleged
                        trafficking.

        In determining whether a defendant “knowingly benefited” under the TVPRA, the

“controlling question is whether [the alleged trafficker] provided any benefits to [the defendant]

because of [the defendant’s alleged] facilitation of [] sexual misconduct.” See, e.g., Geiss v.

Weinstein Co. Holdings, LLC, 383 F. Supp. 3d 156, 169-70 (S.D.N.Y. 2019) (emphasis in

original). Benefits that do not stem directly from the alleged sex trafficking itself, and are not



enterprise’s affairs and not their own, independent interests.” (internal quotations and alterations
omitted)).


                                                    7
     Case 4:19-cv-05016 Document 13 Filed on 02/24/20 in TXSD Page 8 of 17




received in exchange for participating in the alleged trafficking venture, are not sufficient. See id.

(“In other words, there must be a causal relationship between affirmative conduct furthering the

sex-trafficking venture and receipt of a benefit, with actual or, in the civil context, constructive

knowledge of that causal relationship.”).

        In this case, the Complaint alleges that the Facility received “hotel rental fees.” See Dkt.

1, at ¶ 84. That is insufficient. As alleged in the Complaint, the Facility benefited, if at all, from

the rental of hotel rooms generally—not from Plaintiff’s trafficking. Moreover, where, as here,

there are no well-pled allegations that the defendant participated in a sex-trafficking venture, a

defendant could not have knowingly benefited “from” participating in that venture. Because the

Complaint lacks well-pled allegations that either WHRI or LQH benefited from participating in a

sex-trafficking venture (let alone knowingly benefited), the TVPRA claim should be dismissed.

See, e.g., Kolbek v. Twenty First Cent. Holiness Tabernacle Church, Inc., No. 10 Civ. 4124, 2013

WL 6816174, at *16 (W.D. Ark. Dec. 24, 2013) (“Nor have Plaintiffs offered evidence to show

that Defendants were compensated ‘on account of’ the sex acts. . . . The fact that sexual abuse was

committed by the ministry’s leader and that members of the ministry had their expenses paid for

through ministry funds is simply not sufficient . . . .”).

                4.      The Complaint does not include plausible allegations that either
                        WHRI or LQF knew or should have known about Plaintiff’s
                        trafficking.

        In addition, to state a claim under the TVPRA, a plaintiff must make well-pled factual

allegations plausibly suggesting that the defendant knew or should have known that the venture

was committing trafficking crimes against the plaintiff. 18 U.S.C. § 1595(a). In other words, the

Complaint (among other things) must allege facts plausibly suggesting that the defendant knew or

should have known that the plaintiff was forced or coerced to commit commercial sex acts against



                                                   8
     Case 4:19-cv-05016 Document 13 Filed on 02/24/20 in TXSD Page 9 of 17




her will. 18 U.S.C. §§ 1591(a), 1595(a). Allegations about commercial sex activity, generally,

are insufficient.

        The Complaint alleges that employees “knew or should have known” of Plaintiff’s

trafficking. See Dkt. 1, at ¶ 82. From there, the Complaint speculates “on information and belief”

that signs of human trafficking may have been present at the Facility. See Dkt. 1, at ¶ 83.

Boilerplate, speculative allegations like these are insufficient to support a TVPRA claim. See, e.g.,

Kelsey v. Goldstar Estate Buyers Corp., 3:13-CV-00354-HU, 2014 WL 1155253, at *6 (D. Or.

Mar. 21, 2014) (dismissing TVPRA claim where the complaint “regurgitate[ed]” the statute’s

language “woven together with conclusory statements and a generous use of ‘and/or’”). Insofar

as the Complaint implies that WHRI or LQH “should have known” about Plaintiff’s alleged

trafficking simply because the hospitality industry generally is aware that commercial sex activity

sometimes occurs at hotels, see Dkt. 1, at ¶¶ 24-46, such allegations also are insufficient. See, e.g.,

Ratha, 2017 WL 8293174, at *4 (“Plaintiffs argue that Rubicon and Wales knew or should have

known that Phatthana allegedly engaged in [trafficking] based on general reports about human

trafficking in Thailand and letters by advocacy groups . . . criticizing the working conditions at

Phatthana’s Songkhla factory. . . . Plaintiffs have failed to demonstrate that Rubicon or Wales

knew or should have known that human trafficking existed at Phatthana’s Songkhla factory.”).

        The Complaint also alleges in passing that “La Quinta turned a blind eye” to trafficking.

See Dkt. 1, at ¶ 69. Again, however, such a conclusory allegation is insufficient. The Complaint

does not allege facts that support a plausible inference that (i) WHRI or LQH subjectively believed

there was a high probability that Plaintiff was being trafficked, or (ii) WHRI or LQH took

deliberate steps to avoid confirming that Plaintiff was being trafficked. See, e.g., Glob.-Tech

Appliances, Inc. v. SEB S.A., 563 U.S. 754, 769 (2011) (holding that “willful blindness” has “two



                                                  9
    Case 4:19-cv-05016 Document 13 Filed on 02/24/20 in TXSD Page 10 of 17




basic requirements: (1) the defendant must subjectively believe that there is a high probability that

a fact exists and (2) the defendant must take deliberate actions to avoid learning of that fact”).

There simply are no well-pled factual allegations that could support a plausible inference that

WHRI or LQH knew or should have known that alleged traffickers had caused Plaintiff through

force, fraud, or coercion to engage in commercial sex acts against her will. See, e.g., Lawson v.

Rubin, 17-CV-6404 (BMC), 2018 WL 2012869, at *14 (E.D.N.Y. Apr. 29, 2018), reconsideration

denied, 2018 WL 7958928 (E.D.N.Y. June 11, 2018) (dismissing TVPRA claim against owner of

condominium complex, reasoning that two incidents involving first responders were insufficient

to give rise to a reasonable inference that the owner knew or should have known that the occupant

of the penthouse was committing trafficking crimes).

       Lacking any well-pled allegation that WHRI or LQH knew or should have known that

Plaintiff was being trafficked, the Complaint fails to state a claim under the TVPRA. Two

decisions from the Southern District of Ohio do not change this result. In denying motions to

dismiss in those cases, the Ohio court improperly applied the pre-Twombly dismissal standard,

stating that “[t]he Court cannot dismiss a complaint for failure to state a claim ‘unless it appears

beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle

him to relief.’” M.A. v. Wyndham Hotels & Resorts, Inc., 2:19-CV-849, 2019 WL 4929297, at *1

(S.D. Ohio Oct. 7, 2019) (Marbley, J.) (quoting Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir.

1993)); H.H. v. G6 Hospitality, LLC, 2:19-CV-755, 2019 WL 6682152, at *1 (S.D. Ohio Dec. 6,

2019) (Marbley, J.). From there, the Ohio court incorrectly found that the rental of a hotel room

by itself was sufficient to satisfy both the “participation in a venture” and “knowingly benefits”




                                                 10
    Case 4:19-cv-05016 Document 13 Filed on 02/24/20 in TXSD Page 11 of 17




elements. The court ultimately denied the motions to dismiss even though there were no well-pled

allegations supporting a TVPRA claim against the defendants.3

         In short, the M.A. and H.H. cases were both wrongly decided, and the Court should not

follow them here. The TVPRA claim in this case, like those in the cases in the Northern District

of Georgia, should be dismissed.

         B.     The Complaint Fails To State A Claim Under Chapter 98.

         No reported Texas decisions have construed the substance of Chapter 98. Cf. Doe #4 v.

Salesforce.com, Inc., 389 F. Supp. 3d 473, 477 (S.D. Tex. 2019) (discussing Tex. Civ. Prac. &

Rem. Code § 98.002 in context of removal to federal court). Where, however, a Texas statute uses

language that is analogous to a federal statute, Texas courts use comparable federal law as

guidance, especially when the Texas statute was enacted after the federal statute. Silguero v. CSL

Plasma, Inc., 579 S.W.3d 53, 68 (Tex. 2019) (“Cognizant of the fact that the Legislature enacted

some of the discrimination standards in section 121.003 after Congress enacted the ADA, and that

the purpose of the THRC aligns with the ADA’s purpose, we find the ADA and the case law

interpreting it helpful in analyzing the circumstances under which a public facility may lawfully

discriminate by depriving a person with a disability of full use and enjoyment of the facility.”

(emphasis in original)); accord Monsivais v. Arbitron, Inc., 44 F. Supp. 3d 702, 707 (S.D. Tex.

2014).




3
  Moreover, the allegations in the Complaint do not rise to the same level as those in H.H. and
M.A., making those decisions further distinguishable. The Complaint does not allege that anyone
at the Facility witnessed anything that could plausibly support an inference that they knew or
should have known that Plaintiff was committing commercial sex acts against her will as a result
of force, fraud, or coercion.


                                               11
    Case 4:19-cv-05016 Document 13 Filed on 02/24/20 in TXSD Page 12 of 17




        The TVPRA was amended in 2008 to provide a civil remedy against those who “knowingly

benefit[] . . . from participation in a venture” that commits sex-trafficking crimes in violation of

the TVPRA (i.e., a sex-trafficking venture). See Pub. L. 110–457, Title II, § 221(2), Dec. 23, 2008,

122 Stat. 5067. Within only months, the Texas legislature enacted TEX. CIV. PRAC. & REM. CODE

§ 98.002, which provides a civil remedy for trafficking victims under Texas law. See 2009 Tex.

Sess. Law Serv. Ch. 309, § 1 (H.B. 533). Like the TVPRA, Chapter 98 only gives rise to liability

where a defendant knowingly benefits from participating in a sex-trafficking venture that commits

trafficking crimes against the plaintiff. TEX. CIV. PRAC. & REM. CODE § 98.002. Accordingly,

Chapter 98 claim should be dismissed for the same reasons that the TVPRA claim should be

dismissed.

        C.      Plaintiff’s State Law Claims, Including The Chapter 98 Claim, Are Time-
                Barred.

        Under Texas law, “[a] person must bring suit for personal injury not later than five years

after the day the cause of action accrues if the injury arises as a result of conduct that violates . . .

Section 20A.02, Penal Code (trafficking of persons) . . . ; or [] Section 43.05(a)(1), Penal Code

(compelling prostitution).” TEX. CIV. PRAC. & REM. CODE § 16.0045(b). Claims brought under

Chapter 98 are expressly predicated on violations of Chapter 20A of the Texas Penal Code. See

TEX. CIV. PRAC. & REM. CODE § 98.001 (“In this chapter, ‘trafficking of persons’ means conduct

that constitutes an offense under Chapter 20A, Penal Code.”). Plaintiff’s other state law claims

arise from the same set of underlying facts.

        Plaintiff alleges that she was trafficked in 2012 for an unspecified period of time. As

explained above, the Complaint lacks well-pled factual allegations that Plaintiff is in fact a

trafficking victim. Even assuming arguendo that the Complaint did contain such allegations,




                                                   12
    Case 4:19-cv-05016 Document 13 Filed on 02/24/20 in TXSD Page 13 of 17




Plaintiff’s state law claims became time-barred no later than 2017—at least two years before the

filing of this lawsuit.

        D.      The Complaint Fails To State Claims For Negligence Or Gross Negligence.

        The Complaint asserts claims for negligence and gross negligence on a premises liability

theory, as opposed to a negligent activity theory. See Dkt. 1, at ¶¶ 101-11, 117-23; Austin v. Kroger

Texas L.P., 746 F.3d 191, 197 (5th Cir. 2014), certified question answered, 465 S.W.3d 193 (Tex.

2015). Under Texas law, “a person has no legal duty to protect another from the criminal acts of

a third person,” except in rare circumstances. Walker v. Harris, 924 S.W.2d 375, 377 (Tex. 1996).

For premises operators, “[a] duty only exists when the risk of criminal conduct is so great that it is

both unreasonable and foreseeable.” Timberwalk Apartments, Partners, Inc. v. Cain, 972 S.W.2d

749, 756 (Tex. 1998) (internal quotations and alterations omitted).

        “[T]o foresee criminal conduct on property, there must be evidence that other crimes have

occurred on the property or in its immediate vicinity.” Id. at 757. Evidence of crimes at similar

types of properties is immaterial unless such properties are in the immediate vicinity. Id.

(“[M]erely because several crimes have occurred at a particular ATM located in a high-crime area

does not render it more likely that future crimes will occur at every ATM the bank owns.”). If

other crimes have been committed in the immediate vicinity of the property in question, the

“recency, frequency, similarity, and publicity” of those crimes become relevant in determining

whether the premises owner owed a duty. Id. at 759. “[U]nreported criminal activity,” even if it

occurs “on the premises” in question, “is no evidence of foreseeability.” Id. at 758-59. Though

the Complaint alleges that Plaintiff is a victim of trafficking crimes, it does not make well-pled

factual allegations that could plausibly support such an inference. See Dkt. 1, at ¶¶ 87-88. The

Complaint also lacks any allegations of other crimes committed on the premises or in the



                                                 13
    Case 4:19-cv-05016 Document 13 Filed on 02/24/20 in TXSD Page 14 of 17




immediate vicinity of the Facility. Moreover, even if the Complaint adequately alleged a duty, the

conclusory laundry list of alleged breaches in the Complaint does not satisfy federal pleading

standards. See Dkt. 1, at ¶ 109.

       The Complaint does not support a plausible inference that the operator of the Facility can

be held liable under a premises liability theory for the criminal conduct of others, let alone a

plausible inference that would support a finding of gross negligence. See Madrid v. Galp Waters

Ltd. P’ship, CV H-12-3252, 2014 WL 12539253, at *3 (S.D. Tex. June 6, 2014) (“A plaintiff who

cannot support a cause of action for negligence cannot succeed on gross negligence because a

finding of ordinary negligence is a prerequisite to a finding of gross negligence.” (internal

quotations omitted)); TEX. CIV. PRAC. & REM. CODE § 41.003(a)(3); Kent v. Wal-Mart Stores

Texas, LLC, 3:17-CV-211, 2018 WL 953348, at *3 (S.D. Tex. Feb. 20, 2018) (dismissing count

for “gross negligence” where the complaint lacked well-pled factual allegations sufficient to

plausibly satisfy the requirements of Section 41.003(a)(3) of the Texas Civil Practices & Remedies

Code). The negligence and gross negligence causes of action, even if they were not time-barred,

should be dismissed.

       E.      The Complaint Fails To State A Claim For Negligence Per Se.

       The Complaint contends that WHRI and LQH’s alleged violations of the TVPRA and

Chapter 98 (which themselves have not been adequately pled) give rise to an independent cause

of action for negligence per se. See Dkt. 1, at ¶¶ 113-15. Negligence per se, however, is not an

independent cause of action. See, e.g., Thomas v. Uzoka, 290 S.W.3d 437, 445 (Tex. App.—

Houston [14th Dist.] 2009, pet. denied). “It is instead, a method of proving a breach of a duty,”

invoking statutes to define what a reasonably-prudent person would or would not do. Durham v.

Accardi, 587 S.W.3d 179, 183 (Tex. App.—Houston [14th Dist.] 2019, no pet.). The negligence



                                               14
     Case 4:19-cv-05016 Document 13 Filed on 02/24/20 in TXSD Page 15 of 17




per se doctrine does not apply where the negligence claim sounds in premises liability. See, e.g.,

Padron v. Catholic Diocese of Austin, 06-18-00087-CV, 2019 WL 1548637, at *7 (Tex. App.—

Texarkana Apr. 10, 2019, no pet.) (“Pardon could not creatively transform her premises defect

claim into a negligence per se claim.”); Brinker v. Evans, 370 S.W.3d 416, 422 (Tex. App.—

Amarillo 2012, pet. denied) (“[T]he Brinkers’ claim against Evans sounded in premises liability.

Claims of negligence and negligence per se were not mechanisms through which they could have

recovered.”).

       Because there is no such thing as an independent claim for negligence per se, this cause of

action should be dismissed. Durham, 587 S.W.3d at 183. Moreover, because the Complaint’s

negligence claim sounds in premises liability, negligence per se is not a viable basis for

establishing breach of any duty. See Padron, 2019 WL 1548637, at *7. Even if it were, the

circumstances do not warrant what would be an unprecedented application of the negligence per

se doctrine to alleged violations of the TVPRA or Chapter 98, which themselves already provide

civil remedies. See, e.g., Perry v. S.N., 973 S.W.2d 301, 305 (Tex. 1998) (setting forth factors that

courts consider in determining whether the doctrine of negligence per se applies). And, even if

there were a basis for applying the negligence per se doctrine to violations of the TVPRA or

Chapter 98, the Complaint has not alleged facts plausibly supporting a claim under either statute.

V.     CONCLUSION

       For the foregoing reasons, WHRI and LQH respectfully request that the Court GRANT

this Motion and dismiss the Complaint with prejudice.




                                                 15
    Case 4:19-cv-05016 Document 13 Filed on 02/24/20 in TXSD Page 16 of 17




Dated: February 24, 2020                    Respectfully submitted,

                                            DLA PIPER LLP (US)


                                            By:    /s/ Allissa A.R. Pollard
                                                   Allissa A.R. Pollard
                                                   Attorney-in-Charge
                                                   S.D. Tex. Bar No.: 982820
                                                   Tex. Bar No.: 24065915
                                                   1000 Louisiana Street, Suite 2800
                                                   Houston, Texas 77002
                                                   T: 713.425.8400
                                                   F: 713.425.8401
                                                   alllissa.pollard@dlapiper.com

Of Counsel:

David S. Sager (pro hac vice forthcoming)
51 John F. Kennedy Pkwy, Suite 120
Short Hills, New Jersey 07078
T: 973.520.2570
F: 973.215.2604
david.sager@dlapiper.com

– and –

Christopher B. Donovan
S.D. Tex. Bar No.: 3120082
Tex. Bar No.: 24097614
1000 Louisiana Street, Suite 2800
Houston, Texas 77002
T: 713.425.8400
F: 713.425.8401                             Counsel for Defendants Wyndham Hotels &
christopher.b.donovan@dlapiper.com          Resorts, Inc. and La Quinta Holdings Inc.




                                              16
    Case 4:19-cv-05016 Document 13 Filed on 02/24/20 in TXSD Page 17 of 17




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 24th day of February 2020, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which will automatically send

notice of such filing to all attorneys of record.


                                                /s/ Christopher B. Donovan
                                                Christopher B. Donovan
                                                S.D. Tex. Bar No.: 3120082
                                                Tex. Bar No.: 24097614




                                                    17
